07/02/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0134



                                 No. DA 19-0134

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

JESSIE AARON SCHULZ,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including September 8, 2020, within which to prepare, serve, and file the

State’s response.




MP                                                                     Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                              July 2 2020